*635OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of theft pursuant to Tex. Penal Code Ann. § 31.-03(e)(4)(E). Punishment was assessed at thirty-five years confinement. Tex. Penal Code Ann. § 12.42(d). The Court of Appeals reversed. Booker v. State, 816 S.W.2d 121 (Tex.App.—Houston [14th] 1991). We granted the State’s petition for discretionary review to determine whether the Court of Appeals was correct in its determination that appellant’s plea of nolo contendere was not voluntary.
We have considered the ground presented and find the State’s petition for discretionary review was improvidently granted and is, therefore, dismissed. As is true in every case where discretionary review is dismissed, the dismissal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we dismiss the State’s petition for discretionary review.
McCORMICK, P.J., and WHITE, J. dissent.